Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 08/17/2020 is considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganeshkumar  (US 2018/0270565 A1) in view of TerMeulen et al.(US 2018/0192191 A1).

Regarding Claims 1, 9,  and 15, Ganeshkumar teaches:  A method of detecting speech activity of a user, the method comprising ([0004] Aspects and examples are directed to headphone systems and methods that pick-up speech activity of a user and reduce other acoustic components, such as background noise and other talkers, to enhance the user's speech components over other acoustic components. The user wears a headphone set, and the systems and methods provide enhanced isolation of the user's voice by removing audible sounds that are not due to the user speaking. Noise-reduced voice signals may be beneficially applied to audio recording, communications, voice recognition systems, virtual personal assistants (VPA), and the like. Aspects and examples disclosed herein allow a headphone to pick-up and enhance a user's voice so the user may use such applications with improved performance and/or in noisy environments.): receiving a plurality of microphone signals( [0043] The first array processor 306 is a beam former that works to maximize acoustic response of the set of microphones 302 in the direction of the user's mouth (e.g., directed to the front of and slightly below an earcup), and provides a primary signal 310. Because of the beam forming array processor 306, the primary signal 310 includes a higher signal energy due to the user's voice than any of the individual microphone signals 304. [0044] The second array processor 308 steers a null toward the user's mouth and provides a reference signal 312. The reference signal 312 includes minimal, if any, signal energy due to the user's voice because of the null directed at the user's mouth.); combining the plurality of microphone signals according to a first combination to produce a primary signal having enhanced response in the direction of the user's mouth; combining the plurality of microphone signals according to a second combination to produce a reference signal having reduced response in the direction of the user's mouth ([0039] Signals from the microphones are combined with array processing to advantageously steer beams and nulls in a manner that maximizes the user's voice in one instance to provide a primary signal, and minimizes the user's voice in another instance to provide a reference signal. [0059] The right beam processor 512 is a beam former that acts upon signals from the right microphone array 510 in a manner to form an acoustically responsive beam directed toward the user's mouth, e.g., below and in front of the user's right ear, to provide a right primary signal 516, so-called because it includes an increased user voice component due to the beam directed at the user's mouth. The right null processor 514 acts upon signals from the right microphone array 510 in a manner to form an acoustically unresponsive null directed toward the user's mouth to provide a right reference signal 518, so-called because it includes a reduced user voice component due to the null directed at the user's mouth. Similarly, the left beam processor 522 provides a left primary signal 526 from the left microphone array 520, and the left null processor 524 provides a left reference signal from the left microphone array 520. [0061] The combiner 542 combines the binaural primary signals, i.e., the right primary signal 516 and the left primary signal 526, for example by adding them together, to provide a combined primary signal 546. The combiner 544 combines the right reference signal 518 and the left reference signal 528 to provide a combined reference signal 548.); subtracting one of the primary signal or the reference signal from the other of the primary signal or the reference signal to produce a difference signal ([0061]  In examples, the combiner 544 may take a difference between the right reference signal 518 and the left reference signal 528, e.g., by subtracting one from the other, to provide the combined reference signal 548. For examples in which the combiner 544 is a subtractor, whatever user voice component exists in each of the right and left reference signals 518, 528 is reduced by the subtraction due to the relative symmetry of the user's voice components, as discussed above. Accordingly, the combined reference signal 548 has substantially no user voice component and is instead comprised substantially entirely of noise, e.g., background noise, other talkers.).
Ganeshkumar further teaches that [0083] Accordingly, in some examples, a comparison of signal magnitudes (or signal energy levels) may be made between two signals provided via differing forms of array processing to determine whether a windy condition exists and/or to determine which signal may have a preferred voice component for further processing, however do not explicitly teaches: adding the primary signal and the reference signal to produce a summation signal; comparing the summation signal to the difference signal; and providing an output voice signal based upon the comparison.

Termeulen et al. teach: computing a sum of the microphone signals, computing a difference of the microphone signals, comparing the sum of the microphone signals to the difference of the microphone signals, and determining the cutoff frequency based on the results of the comparison ( [0010] Generating the far-field signal may include determining a total low-frequency energy present in the microphone signals, computing a sum of the microphone signals, computing a difference of the microphone signals, comparing the sum of the microphone signals to the difference of the microphone signals, and determining the cutoff frequency based on the results of the comparison. Computing the difference of the microphone signals may include computing a first difference of microphone signals in the first plurality of microphone signals, computing a second difference of microphone signals in the second plurality of microphone signals, and computing a difference of the first difference and the second difference as the difference of the microphone signals. [0013] In general, in one aspect, a first earphone has a first microphone, providing a first microphone signal, and a first speaker. A second earphone has a second microphone, providing a second microphone signal, and a second speaker. [0014] The first earphone may include a third microphone, providing a third microphone signal, the second earphone may include a fourth microphone, providing a fourth microphone signal, and the processor may compare the first microphone signal to the second microphone signal by subtracting the signals corresponding to the third microphone from the first microphone to form a first difference signal, summing the signals corresponding to the fourth microphone from the second microphone to form a second difference signal, and comparing the first difference signal to the second difference signal and determining whether one may have a greater noise content than the other. [0034] In some examples, as shown in FIG. 9, the processing fades between an omnidirectional mode at low frequencies and the directional far-field array mode at higher frequencies based on the presence of wind noise in the signal. In this example, the four microphone signals are summed, 602, 604, 606, to produce a total energy signal 608. At the same time, a difference (LF−LB) 610 of the two left microphones is computed, a difference (RF−RB) 612 of the two right microphones is computed, and the difference ((LF−LB)−(RF−RB)) 614 of those two differences is computed. The ratio of that final difference signal 616 to the total energy signal 608 is compared 618 to a threshold to produce a wind indicator signal 620.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Ganeshkumar to include the teaching of Termeulen et al. above to perform the function of “adding the primary signal and the reference signal to produce a summation signal; subtracting one of the primary signal or the reference signal from the other of the primary signal or the reference signal to produce a difference signal; comparing the summation signal to the difference signal; and providing an output voice signal based upon the comparison” in order to determining the cutoff frequency through determining whether one may have a greater noise content than the other based on the results of the comparison.

Regarding Claims 2, Ganeshkumar teaches: The method of claim 1 wherein the first combination is a minimum-variance distortionless response (MVDR) combination (See rejection of claim 1, and  [0084] With continued reference to FIG. 8A, one or more of the primary signals 516, 526 (formed from a first array technique, e.g., MVDR) may be compared to one or other of the secondary signals 816, 826 (formed from a second array technique, e.g., delay-and-sum) by a selector 836, which may determine which of the primary or secondary signals (or a blend or mix of the primary or secondary signals) to provide to the mixer 606, and may determine whether a wind condition exists on either or both of the right or left sides, and may provide wind flags 848 to indicate the determination of a wind condition. [0085]  In some examples, signal energy comparison may be performed by the comparison block 840R to detect a windy condition. For example, if the primary signal 516 is provided by an MVDR technique and the secondary signal 816 is provided by a delay-and-sum technique, in some instances, the primary signal 516 may have a relatively high signal level as compared to the secondary signal 816 when a wind level exceeds some threshold. Accordingly, signal energy in the primary signal 516 (E.sub.MVDR) may be compared with signal energy in the secondary signal 816 (E.sub.P) (in some examples, a delay-and-sum technique may provide a signal considered similar to a pressure microphone signal). If the energy of the primary signal 516 exceeds a threshold value of the energy of the secondary signal 816 (e.g., E.sub.MVDR>Th×E.sub.P, where Th is a threshold factor), the comparison block 840R may indicate a windy condition on the right side and may provide a wind flag 848R to other components of the system.).

Regarding Claim 3, Ganeshkumar teaches: The method of claim 1 wherein the second combination is a delay and subtract combination (See rejection of claim 3, and [0061] Accordingly there is minimal, if any, user voice component in the combined reference signal 548. For examples in which the combiner 544 is a subtractor, whatever user voice component exists in each of the right and left reference signals 518, 528 is reduced by the subtraction due to the relative symmetry of the user's voice components, as discussed above.).

Regarding Claims 4, 11, and 17, Ganeshkumar teaches: The method of claim 1 wherein comparing the summation signal to the difference signal includes determining at least one of an energy, an amplitude, or an envelope of the summation signal and the difference signal and comparing the at least one of an energy, an amplitude, or envelope of the summation signal and the difference signal( See rejection of claim 1 and  [0083] Accordingly, in some examples, a comparison of signal magnitudes (or signal energy levels) may be made between two signals provided via differing forms of array processing to determine whether a windy condition exists and/or to determine which signal may have a preferred voice component for further processing. [0085] In some examples, signal energy comparison may be performed by the comparison block 840R to detect a windy condition. For example, if the primary signal 516 is provided by an MVDR technique and the secondary signal 816 is provided by a delay-and-sum technique, in some instances, the primary signal 516 may have a relatively high signal level as compared to the secondary signal 816 when a wind level exceeds some threshold. Accordingly, signal energy in the primary signal 516 (E.sub.MVDR) may be compared with signal energy in the secondary signal 816 (E.sub.P) (in some examples, a delay-and-sum technique may provide a signal considered similar to a pressure microphone signal). If the energy of the primary signal 516 exceeds a threshold value of the energy of the secondary signal 816 (e.g., E.sub.MVDR>Th×E.sub.P, where Th is a threshold factor), the comparison block 840R may indicate a windy condition on the right side and may provide a wind flag 848R to other components of the system.).

Regarding Claim 5, Ganeshkumar teaches:  The method of claim 4 wherein comparing the at least one of an energy, an amplitude, or envelope of the summation signal and the difference signal includes comparing at least one of a ratio or a difference to a threshold or multiplying at least one of the energy, amplitude, or envelopes by a factor and comparing the factored energy, amplitude, or envelope to the other energy, amplitude, or envelope (See rejection of claim 4).

Regarding Claims 6, 12, and 18, Ganeshkumar teaches: The method of claim 1 wherein comparing the summation signal to the difference signal comprises comparing the summation signal to the difference signal in a first frequency band and in a second frequency band, the second frequency band being different from the first frequency band ([0066] Accordingly, to illustrate that each component of the example system 500 illustrated in FIG. 5 represents multiple such components, it is considered that in a particular example the sub-band filter 530 may provide sixty-four sub-bands covering 125 Hz each, and that two of these sub-bands may include a first sub-band, e.g., for the frequencies 1,500 Hz-1,625 Hz, and a second sub-band, e.g., for the frequencies 1,625 Hz-1,750 Hz. A first right beam processor 512 will act on the first sub-band, and a second right beam processor 512 will act on the second sub-band. A first right null processor 514 will act on the first sub-band, and a second right null processor 514 will act on the second sub-band. The same may be said of all the components illustrated in FIG. 5 from the output of the sub-band filter 530 through to the input of the sub-band synthesizer 560, which acts to re-combine all the sub-bands into a single voice output signal 562. Accordingly, in at least one example, there are sixty-four each of the right beam processor 512, right null processor 514, left beam processor 522, left null processor 524, adaptive filter 540, combiner 542, combiner 544, and spectral enhancer 550. Other examples may include more or fewer sub-bands, or may not operate upon sub-bands, for example by not including the sub-band filter 530 and the sub-band synthesizer 560. Any sampling frequency, frequency range, and number of sub-bands may be implemented to accommodate varying system requirements, operational parameters, and applications. [0074] The equalization block 702 is configured to equalize the voice estimate signal 556 with the combined reference signal 548. As discussed above, the voice estimate signal 556 may be provided by the adaptive filter 540a from a combined primary signal 546, which may be influenced by various array processing techniques (e.g., A or B beam forming in FIG. 10, which may be MVDR or delay-and-sum processing in some examples), and the combined reference signal 548 may come from the mixer 606, such that the voice estimate and noise reference signals received by the spectral enhancer 550 may have differing frequency responses and/or differing gains applied in different sub-bands. In certain examples, settings (e.g., coefficients) of the equalization block 702 may be calculated (selected, adapted, etc.) when the user is not speaking.)

Regarding Claims  7, 13, and 19, Ganeshkumar teaches: The method of claim 6 wherein the first frequency band includes frequencies in the range of 200 - 400 Hz and the second frequency band includes frequencies in the range of 500 Hz - 700 Hz (See rejection of claim 6, and [0066] Any sampling frequency, frequency range, and number of sub-bands may be implemented to accommodate varying system requirements, operational parameters, and applications. [0087] Accordingly, in various examples, the selector 836 may process the primary and secondary signals by sub-band. In some examples, the comparison block 840R may compare the primary signal 516 to the secondary signal 816 within a subset of the sub-bands. For example, a windy condition may more significantly impact certain sub-bands, or a range of sub-bands (e.g., particularly at lower frequencies), and the comparison block 840R may compare signal energies in those sub-bands and not others.).

Regarding Claims 8, 14,  and 20, Ganeshkumar teaches: The method of claim 1 further comprising processing a voice signal with an adaptive filter and altering the adaptive filter based upon the comparison([0051] In certain examples, the weights and/or coefficients applied by the adaptive filter may be established or updated by a parallel or background process. For example, an additional adaptive filter may operate in parallel to the adaptive filter 314 and continuously update its coefficients in the background, i.e., not affecting the active signal processing shown in the example system 300 of FIG. 3, until such time as the additional adaptive filter provides a better voice estimate signal. [0062] The adaptive filter 540 is comparable to the adaptive filter 314 of FIGS. 3-4. The adaptive filter 540 receives the combined primary signal 546 and the combined reference signal 548 and applies a digital filter, with adaptive coefficients, to provide a voice estimate signal 556 and a noise estimate signal 558. As discussed above, the adaptive coefficients may be established during an enforced pause, may be frozen whenever the user is speaking, may be adaptively updated whenever the user is not speaking, or may be updated at intervals by a background or parallel process, or may be established or updated by any combination of these.).

Regarding Claims 10 and 16, Ganeshkumar teaches: The audio system of claim 9 wherein the first combination is a minimum-variance distortionless response (MVDR) combination (See rejection of claim 2) and the second combination is a delay and subtract combination (See rejection of claim 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Markovich-Golan et al. (US 10096328 B1) teaches, techniques for adaptive acoustic beamforming in a dynamic environment, where a speaker of interest, noise sources, and the microphone array may all (or some subset thereof) be in motion relative to one another. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656